       Case 2:16-md-02724-CMR Document 1750 Filed 04/20/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                         MDL No: 2724
PRICING ANTITRUST LITIGATION                           16-MD-2724

                                                       HON. CYNTHIA M. RUFE


THIS DOCUMENT RELATES TO:

ALL ACTIONS



                            NOTICE OF FIRM NAME CHANGE

TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that the Joseph Saveri Law Firm, Inc. has changed its name to

Joseph Saveri Law Firm, LLP, effective April 13, 2021. The contact information for Steven N.

Williams, counsel for Plaintiffs in the above-captioned action, is now:
                                            Steven N. Williams
                                   JOSEPH SAVERI LAW FIRM, LLP
                                     601 California Street, Suite 1000
                                        San Francisco, CA 94108
                                         Phone: (415) 500-6800
                                      swilliams@saverilawfirm.com



Dated: April 20, 2021                            By:      /s/ Steven N. Williams
                                                            Steven N. Williams

                                                 Steven N. Williams
                                                 JOSEPH SAVERI LAW FIRM, LLP
                                                 601 California Street, Suite 1000
                                                 San Francisco, California 94108
                                                 Telephone: (415) 500-6800
                                                 Facsimile: (415) 395-9940
                                                 Email: swilliams@saverilawfirm.com

                                                 Attorney for Self-Insured Schools of California



 16-MD-2724                                     1
                                 NOTICE OF FIRM NAME CHANGE
       Case 2:16-md-02724-CMR Document 1750 Filed 04/20/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 20, 2021, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

attorneys of record.


Dated: April 20, 2021                           By:      /s/ Steven N. Williams
                                                           Steven N. Williams




 16-MD-2724
                                    CERTIFICATE OF SERVICE
